                                          1 LARS T. FULLER (No. 141270)
                                            SAM TAHERIAN (No. 170953)
                                          2 JOYCE K. LAU (No. 267839)
                                            THE FULLER LAW FIRM, P.C.
                                          3 60 No. Keeble Ave.
                                            San Jose, CA 95126
                                          4 Telephone: (408)295-5595
                                            Facsimile: (408) 295-9852
                                          5 joyce@fullerlawfirm.net

                                          6
                                              Attorneys for Debtor
                                          7

                                          8

                                          9                             UNITED STATES BANKRUPTCY COURT

                                         10                             NORTHERN DISTRICT OF CALIFORNIA

                                         11                                         SAN JOSE DIVISION
FULLER LAW FIRM, P.C.




                                         12 In re                                                 CASE NO. 20-50469-SLJ
 SAN JOSE, CA 95126
  60 N. KEEBLE AVE




                                         13 MORDECHAI KOKA                                        NOTICE OF HEARING ON DEBTOR’S
                        (408) 295-5595




                                                                                                  MOTION FOR ORDER AUTHORIZING
                                         14                                                       DEBTOR TO ENCUMBER REAL
                                                                                                  PROPERTY
                                         15                  Debtor
                                                                                                  Chapter 11
                                         16                                                       [Subchapter V]

                                         17                                                       Date:     August 17, 2021
                                                                                                  Time:     2:00 PM
                                         18                                                       Court:    Telephone or Video Only***

                                         19

                                         20 TO THE U.S. TRUSTEE, AND ALL CREDITORS:

                                         21      NOTICE IS HEREBY GIVEN that on August 17, 2021, at 2:00 PM before the Honorable Stephen
                                         22
                                              Johnson, Debtor Mordechai Koka will and hereby does move the Court for an order authorizing him
                                         23
                                              to encumber real property commonly known as 858 Acalanes Rd. Lafayette, CA (hereinafter
                                         24
                                              “Property”) in the amount of not more than $550,000 with the proceeds of refinance used to cure pre-
                                         25

                                         26 petition and post-petition arrears to the existing senior lender. This motion is based on this Notice of

                                         27 Hearing on Motion for Order Authorizing Debtor to Encumber Real Property, and the Declaration of

                                         28 Debtor filed in support of the Motion and the entire court file in this case.

                                     Case: Notice of Hearing
                                           20-50469     Doc#on173
                                                               Debtor’s Motion
                                                                   Filed:      for Order
                                                                          06/21/21       Authorizing
                                                                                      Entered:       Debtor
                                                                                                06/21/21    to Encumber
                                                                                                         19:26:27   PageReal
                                                                                                                          1 Property
                                                                                                                             of 2
                                          1       If you oppose the motion, you should file a written opposition with the Court. A copy of the

                                          2 opposition should be served upon Debtor and Debtor’s counsel. You should also appear at the

                                          3
                                              hearing. Failure to file an opposition or appear at the hearing may result in the motion being granted.
                                          4
                                                     This motion is brought pursuant to BLR 9014-1(b)(2). Your opposition to the motion, if
                                          5
                                              any, should be filed at least 7 days prior to the scheduled hearing date.
                                          6
                                                     PLEASE TAKE FURTHER NOTICE that notwithstanding the location of the hearing
                                          7

                                          8 set forth above, Paragraph 9 of General Order 38 (Sixth Amended) provides that “[u]nless

                                          9 otherwise ordered by the presiding judge, all notices of any motion or application filed with the

                                         10 court and served on any party which sets a hearing date for the motion or application must state

                                         11
                                              that the hearing will not be conducted in the presiding judge’s courtroom but instead will
FULLER LAW FIRM, P.C.




                                         12
 SAN JOSE, CA 95126
  60 N. KEEBLE AVE




                                              be conducted by telephone or video, and include the following language:
                                         13
                        (408) 295-5595




                                                     All interested parties should consult the Bankruptcy Court’s website at
                                         14

                                         15 www.canb.uscourts.gov for information about court operations during the COVID-19 pandemic.

                                         16 The Bankruptcy Court’s website provides information regarding how to arrange a telephonic or

                                         17 video appearance. If you have any questions regarding how to appear at a court hearing, you may

                                         18 contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature on the

                                         19
                                              Bankruptcy Court’s website
                                         20

                                         21
                                              DATED: June 21, 2021                       THE FULLER LAW FIRM, P.C.
                                         22

                                         23

                                         24                                              By: /s/ Lars T. Fuller
                                                                                             LARS T. FULLER
                                         25                                                  Attorney for Debtor

                                         26

                                         27

                                         28

                                     Case: Notice of Hearing
                                           20-50469     Doc#on173
                                                               Debtor’s Motion
                                                                   Filed:      for Order
                                                                          06/21/21       Authorizing
                                                                                      Entered:       Debtor
                                                                                                06/21/21    to Encumber
                                                                                                         19:26:27   PageReal
                                                                                                                          2 Property
                                                                                                                             of 2
